Citation Nr: 0516254	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1987 to November 
1990.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2001 rating action that denied service 
connection for low back and left knee disabilities.  A Notice 
of Disagreement was received in May 2002, and a Statement of 
the Case (SOC) was issued in July 2003.  A Substantive Appeal 
was received in October 2003, and a Supplemental SOC (SSOC) 
was issued subsequently that month.  

In January 2004, the RO notified the veteran of a RO hearing 
that had been scheduled for her for a date in March.  On the 
date of the hearing, the veteran cancelled the formal hearing 
and instead opted for an informal conference with a RO 
Decision Review Officer, a report of which is of record.  A 
SSOC reflecting the RO's continued denial of the claims was 
issued in June 2004.

By letter of December 2004, the Board notified the veteran of 
an in-person Board hearing that had been scheduled for her in 
Washington, D.C. for a date in February 2005.  Subsequently 
in December, the veteran cancelled the in-person hearing, and 
instead requested a Board videoconference hearing.  In 
January 2005, the Board remanded this case to the RO to 
afford the veteran a Board videoconference hearing.

In April 2005, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
These provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not current 
contain all of the veteran's service records.  Neither the 
veteran's DD Form 214 (record of separation from service) nor 
a report of entrance examination is of record.  On August 
1990 separation examination, a physician noted that the 
veteran had been treated on and off for recurrent back pain, 
but no service medical records documenting any such treatment 
are contained in the claims file.  

The veteran contends that she injured her left knee during 
basic training on an obstacle course in December 1987, was 
treated at a dispensary for knee swelling and placed on light 
duty, and was later treated for left knee problems in 
Germany. She also asserts that she injured her low back in 
AIT training in March and April 1988, was treated for this at 
Fort Sam Houston, and was later diagnosed with spinal 
stenosis in Germany.  No service medical records showing 
these problems are contained in the claims file.

Although the record documents the RO's February 2003 requests 
for a search for service medical records at the National 
Personnel Records Center (NPRC) and Fort Stewart, Georgia, no 
request to search military medical facilities at Fort Sam 
Houston and in Germany, and any other pertinent military 
records depositories was made.  Under the circumstances, the 
Board finds that RO should attempt to obtain a copy of the 
veteran's DD Form 214 (record of separation from service) and 
associate it with the claims file.  In addition to the NPRC, 
the RO should directly contact military medical facilities at 
Fort Sam Houston and in Germany and any other pertinent 
military records depositories, and request a report of the 
veteran's entrance examination, and all service medical 
records of her treatment and evaluation for low back and left 
knee problems.  

As regards post-service medical treatment and other pertinent 
documents to support the claims on appeal, the Board finds 
that additional notification and development action is 
required.  

Although the record contains an August 2001 duty to assist 
letter from the RO to the veteran, it does not include 
correspondence that specifically addresses the VCAA duties to 
notify and assist, or that sufficiently addresses the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of these matters for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that she has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in her possession (of which she 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should specifically 
request authorization to enable it to obtain outstanding 
records of the veteran's evaluation and/or treatment of low 
back and left knee problems by Ellis Physical Therapy 
Associates, Inc., Columbia, South Carolina, up to the present 
time. 

On remand, the RO should also obtain all records of medical 
treatment and evaluation of the veteran for low back and left 
knee disabilities at the VA Medical Center (VAMC) in 
Columbia, South Carolina Columbia, up to the present time, to 
include any X-ray reports.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

Further, given the current record, the Board finds that 
medical examination and opinion is needed to resolve the 
claim involving the back, and, possibly, the claim involving 
the left knee, as well.

Post-service medical records document treatment of the 
veteran for sacroiliac joint dysfunction and left patellar 
maltracking in March and April 2000.  The veteran has 
testified that a physician at the Columbia VAMC  told her 
that her current low back disability is related to her 
inservice back injury.  She requests a VA examination with a 
medical opinion as to any nexus between military service and 
her current back and left knee disabilities.  

In view of the August 1990 military physician's notation that 
the veteran had been treated on and off for recurrent back 
pain in service, and the post-service finding of sacroiliac 
joint dysfunction, the Board finds that a VA orthopedic 
examination with a medical nexus opinion is needed to 
equitably resolve the issue of service connection for a low 
back disability.  See 38 U.S.C.A. § 5103A.  However, the 
examiner should provide a similar opinion with respect to the 
left knee disability only if any additional service records 
received reflect complaints, findings, or diagnosis of left 
knee problems.     

Hence, after associating with the claims file all additional 
records and/or responses received, the RO should arrange for 
the veteran to undergo VA orthopedic examination at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim(s).  See  38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to her by the VA medical 
facility.
   
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the NPRC, as 
well as directly contact military medical 
facilities at Fort Sam Houston and in 
Germany, and any other pertinent military 
records depositories, and request a copy 
of the veteran's DD Form 214 (record of 
separation from service), a report of her 
service entrance examination, and all 
service records associated with treatment 
and/or evaluation of her low back and/or 
left knee..  In requesting these records, 
the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the 
Columbia VAMC copies of all records of 
treatment and/or evaluation of the 
veteran's low back and/or left knee 
disabilities, including X-ray reports, 
from the date of discharge to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should furnish to the veteran 
and her representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to each of claims, and specific 
notice as to the type of evidence 
necessary to substantiate each claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all records of treatment and/or 
evaluation for low back and/or left knee 
problems at Ellis Physical Therapy 
Associates, Inc., Columbia, South 
Carolina, up to the present time. 
  
The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that she has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

4.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should reflect discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, including 
X-rays, and all clinical findings should 
be reported in detail.  

With respect to each current diagnosed 
back disability, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any such disability is medically related 
to the veteran's active service, to 
include recurrent complaints of back 
pain.  

If additional service medical records 
reflecting complaints, findings, and/or 
diagnoses pertaining to the left knee are 
received, the examiner should also render 
an opinion with respect to each currently 
diagnosed left knee disability, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's 
service, to include any problems noted in 
the service records.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the VA medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


